DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 11/24/2020, is acknowledged. Claim 1 is amended. Claims 4 – 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2020. Claims 1 – 3 and 12 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of US 2015/0027602 (“Murakami”) and WO 2017/033222 (“Okamoto”; US 2018/0237881 cited herein as English translation; usable as prior art due to filing date of 8/21/2015).
1, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.
Further, Azuma teaches that the steel sheet additionally comprises a coated layer arranged on the steel sheet ([0046] – “plated steel sheet”). In an example, Azuma teaches that the weight of the coated layer is about 50 g/m2 per side ([0072]). This coating weight falls within the claimed range of 20-120 g/m2 per side.
Further, Azuma teaches that the steel sheet has a maximum tensile strength of 980 MPa or more ([0053], L 2-3; [0080], L 2). The Examiner asserts that this tensile strength falls within the claimed range of 950 MPa or more of the instant claim.
母材の組織 = microstructure; ベイナイト = bainite; マルテンサイト = martensite). Steel sheet E-5 has a tensile strength of 1257 MPa and a yield strength of 1022 MPa (see Table 6). Thus, the yield ratio of E-5 is (1022 MPa)/(1257 MPa) x 100% = 81.3%. Thus, Azuma teaches examples of hot-dip galvanized steel sheets having a yield ratio that falls within the claimed range of the instant claim (65% or more).
Moreover, although Azuma does not explicitly teach that the steel sheet is a “high-yield-ratio” steel sheet as is claimed, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess the same structural qualities that “high-yield-ratio” imparts onto the instant claim, as Azuma teaches steel sheets having yield ratios that fall within the claimed range of the instant claim.
Azuma does not explicitly teach that the coated layer has a Mn content of 0.05 g/m2 or less. 
The instant specification discloses that a Mn oxide formed in a heat-treatment process before coating is taken in the coated layer when a coating bath reacts with a material steel sheet, thus being the source of Mn within the coated layer (Instant Application: [0057], L 2-4). Further, the instant specification discloses that this Mn oxide, when present in excessive amounts, degrades the adhesion of the coating (Instant Application: [0057], L 5-7).
Azuma teaches that before coating, the steel sheet is pickled, thereby removing surface oxides from the sheet ([0061], L 3-5). Azuma teaches that this step improves plating properties of the steel sheet ([0061], L 3-5). Moreover, Azuma teaches that the formation of oxides on the 
The Examiner asserts that both Azuma and the instant application aim to reduce or eliminate surface oxides on the steel sheet prior to coating, as both identify that the presence of surface oxides degrades adhesion/plating properties of the steel sheet. Thus, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess a Mn content in the coated layer that would either fall within the claimed range of the instant claim or obviate it due to an encompassing or overlapping range.
Azuma does not explicitly teach that the steel sheet has a metallographic structure containing, by area percentage, 20% or less of ferrite, 40% or more in total of bainite and tempered martensite, and 20% or more and 60% or less of as-quenched martensite. The Examiner notes that Azuma is general in the disclosure of a metallographic structure, teaching that bainite, martensite, or retained austenite are used alone, but may alternatively be used in a composite (i.e. a multi-phase metallographic structure) ([0053], L 1-4).
The Examiner notes that the limitation “40% or more in total of bainite and tempered martensite” has been interpreted by the Examiner as requiring only a collective sum of 40% or more of the two phases. Thus, a steel that does not have one of the two phases, but contains at least 40% of the other phase, would meet the limitation. The Examiner cites Table 3 of the instant specification, where the two phases are grouped such that the sum of the two phases is recorded rather than the individual amounts thereof.
Murakami teaches a steel sheet used in manufacturing structural components of an automobile ([0001]). Murakami teaches that the steel sheet has a metallographic structure comprising 3-20 area% retained austenite, 30-87 area% in total of annealed martensite (i.e. 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Murakami into Azuma and provide the steel sheet with a metallographic structure comprising 3-20 area% retained austenite, 30-87 area% in total of annealed (i.e. tempered) martensite and annealed bainite, and 10-67 area% as-quenched martensite. Such a metallographic structure may improve a work hardening ratio of the steel, may achieve an enhanced ductility, and may achieve a high strength.
The Examiner notes that the metallographic structure of the steel sheet taught by Azuma in view of Murakami has an amount of ferrite (up to 20 area%), bainite and tempered martensite (30-87 area%), and as-quenched martensite (10-67 area%) that overlaps with the claimed metallographic structure of the instant claim for each claimed phase. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Neither Azuma nor Murakami explicitly teach that the bainite within the metallographic structure has an average grain size of 6.0 microns or less.
Okamoto teaches a steel sheet suitable for an automobile member ([0001]). Okamoto teaches that the average grain diameter of the bainite within the steel sheet is 5 microns or less (Abstract; [0037]). Further, Okamoto teaches that this small grain size of the bainite improves the 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okamoto into Azuma and the bainite of the steel sheet with an average grain diameter of 5 microns or less. Such a small average grain diameter improves the yield strength of the steel sheet, resulting in sufficient crashworthiness to be used in an automotive application.
Regarding claim 2, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; English machine translation, of record, cited herein) in view of US 2015/0027602 (“Murakami”) and WO 2017/033222 (“Okamoto”; US 2018/0237881 cited herein as English translation; usable as prior art due to filing date of 8/21/2015) as applied to claims 1 and 2, respectively, and further in view of US 2004/0055667 (“Takada”; of record).
Regarding claims 3 and 12, Azuma does not explicitly teach that the composition of the steel sheet contains 0.001-0.05 mass% Sb.
Takada teaches a high strength hot-dip galvanized steel sheet ([0002]). Takada teaches that the steel sheet may contain 0.005-1.0 wt% in total of at least one member selected from Sb, Bi, and Se ([0062], L 1-3). Moreover, Takada teaches that the addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability ([0059]), as well as that Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel ([0062], L 3-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takada into Azuma and provide the steel sheet with 0.005-1.0 wt% Sb. The addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability, and Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma in view of Murakami, Okamoto, and Takada at least overlaps with that of the instant claim for each claimed constituent element, including Sb (0.005-1.0 wt% Sb vs 0.001-0.05 mass% Sb).
It is noted by the Examiner that Takada teaches Sb content in terms of weight percentage whereas the instant claim claims Sb content in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units of measurement, and would expect them to continue to overlap in the same manner upon conversion.

Response to Arguments
Applicant’s remarks filed 11/24/2020 are acknowledged and have been fully considered. Applicant argues that Azuma fails to teach the claimed metallographic structure of amended instant claim 1. The Examiner respectfully finds this argument persuasive, and as such the previously made rejections have been withdrawn. However, upon further search and consideration, the Examiner has presented new grounds of rejection, incorporating the new Murakami reference, which meet the claimed limitations regarding metallographic structure.
	Applicant argues further that Nakata cannot be used to satisfy the claimed limitation of bainite having an average grain size of 6.0 microns or less, as the ferritic bainite of Nakata corresponds to ferrite of the present invention, not the bainite of the present invention. Although the Examiner does not find Applicant’s argument to be persuasive in light of numerous not acquiesce to Applicant’s allegation that the ferritic bainite taught by Nakata corresponds to the ferrite of the present invention, rather than the bainite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735